BIGGS, Circuit Judge
(concurring).
I concur in much of my Brother Stahl’s opinion and in the result he has reached. I also concur in the views expressed in the opinion of my Brother Freedman. Nonetheless I deem it desirable to state the following.
Article XVII, Section 2(b) of the Constitution of the International, set out in note 4 of my Brother Stahl’s opinion, states that after receiving formal charges “the Local Lodge President or the International President will, within fourteen (14) days, set up an informal hearing between the parties directly involved * * *" (emphasis added). I think that a correct interpretation of this phrase means that a meeting shall be arranged between the charging party or parties and the person or persons accused of improper conduct. The charging parties were the President Dantinne of the Local Union, and April, one of the Union’s trustees and hence a union official. Other union officials should not have been present at the informal hearing.
A complete roster of union officers, including trustees, cannot be culled with complete accuracy from the record but if the statements therein be taken at their face value it would appear that the union officers numbered nine. Section 3(a) of Article XVII provides that “The trial body of the Local Lodge shall consist of a panel of three of the elected officers of such Lodge as decided by the elected officers. No charging or other directly involved party shall sit as a member of a trial body, and any member of a trial body may be challenged for cause and, if the trial body finds cause to exist, such member shall vacate his position and the President shall fill such vacancy by appointment. In the event such vacancy cannot be filled by a Local Lodge *1168officer the Local Lodge shall elect from among the members of the Local Lodge to fill such vacancy.”
The following appears from the record:
President Dantinne was present at the informal meeting and was a charging party.
Vice-President Morris was present at the informal meeting and was a witness before the Trial Body.
Executive Secretary News stated at the informal hearing that Falcone’s conduct could not be tolerated.
Inspector Glass, Recording Secretary Brooks and Treasurer Oprouseck said “they hoped” that the matter could be settled “here and now” with “some relatively small penalty”.
Trustees are officers of the union. Of the three trustees, April, Wolf and Jones, April was a charging party along with Dantinne.
Jones was absent from the informal hearing.
Wolf apparently took no part in the proceedings of the informal meeting.
In view of the foregoing how then can a new Trial Body be constituted? It is my view that President Dantinne should not be permitted to make any selection for it is clear that he has shown prejudgment of Falcone and this prejudgment must be presumed to disqualify him to select any member of the Trial Body. Of the union officers named in the preceding paragraphs only two, Wolf and Jones, can be permitted to select the three members of the new Trial Body but if they should do so they should not be permitted -to choose themselves. The selecting power should be separated from the Trial Body. Even if they were permitted to choose themselves the Trial Body would be one member short. It follows, therefore, in accordance with Article XVII, Section 3(a), that the Local Lodge should elect from the members of the Local Lodge the members of the new Trial Body.
My final conclusion, like that of the majority, is that there must be a new trial before a new Trial Body but I conclude that its members should be selected as indicated in this opinion.